       Case 2:20-mj-02585-DUTY Document 9 Filed 06/08/20 Page 1 of 1 Page ID #:20




                                                                                              __ _ _..   T
                                                                                                             i



                                                                             CENTRAL CI' r
                                                                             _?Y
                                                                             [
                                                                               _'~---~


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                   casE rruMSER
                                                PLAINTIFF
                                                                           ~ ~. Z,Sa SM
                          V.

                                                               ORDER OF TEMPORARY DETENTION
     ,'~       ~Gn~ ~                                            PENDING HEARING PURSUANT
                                          DEFEtvDANT~s>.            TO BAIL REFORM ACT



     Upon motion of      d~e,~~c,~'                                 , IT [S ORDERE~D~at a detention hearing
is set for ~/2,0~                                                   , at ~~~~ Ly'a.m. / ~p.m. before the
Honorable ~'.       Ctr,.m t                                        , in Courtroom 3 ~-(~ — `~~, I. ~1 ~— ~'~

   Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                    (Other custodial offrcer)




Dated:         ~ ~ ~/~'~'~
                                                U.S.~~ct Judge/Magistrate




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
                                                                                                             Page 1 of 1
CR-66(10/97)
